EXHIBIT 10.52

VANDA PHARMACEUTICALS INC.

December 2, 2013

Dear Bob:

This letter (the “Agreement”) confirms the agreement between you and Vanda
Pharmaceuticals Inc. (the “Company”) regarding the termination of your
employment with the Company.

1. Termination Date. Your employment with the Company will continue until it
terminates on January 1, 2014 (the “Termination Date”). During the remainder of
your employment with the Company, the Company will continue to pay you your
current base salary and provide you all employee benefits to which you are
entitled. You agree that during the remainder of your employment with the
Company: you will not enter the Company’s office unless you are requested to do
so by the Chief Executive Officer of the Company; you will not communicate in
any manner with any director, officer or employee of the Company unless you are
requested to do so by the Chief Executive Officer of the Company; you will not
engage in any conduct detrimental to the best interests of the Company; and you
will make yourself reasonably available to the Company to address
Company-related matters.

2. Effective Date and Revocation. You have up to 21 days after you receive this
Agreement to review it (the “Release Deadline”). You are advised to consult an
attorney of your own choosing (at your own expense) before signing this
Agreement. Furthermore, you have up to seven days after you sign this Agreement
to revoke it. If you wish to revoke this Agreement after signing it, you may do
so by delivering a letter of revocation to me. If you do not revoke this
Agreement, the eighth day after the date you sign it will be the “Effective
Date.” Because of the seven-day revocation period, no part of this Agreement
will become effective or enforceable until the Effective Date.

3. Salary and Vacation Pay. The Company will pay you all of your salary earned
through the Termination Date and all of your accrued but unused vacation time
(less all applicable withholding taxes and other deductions). You will receive
this payment on the day following the Termination Date. You acknowledge that the
only payments and benefits that you are entitled to receive from the Company in
the future are those specified in this Agreement.

4. Severance Pay. Pursuant to Section 6 of your Employment Agreement with the
Company dated October 24, 2011 (the “Employment Agreement”), if you sign this
Agreement by the Release Deadline, and do not revoke, this Agreement, the
Company will: (a) pay you an amount equal to your current base monthly salary of
$30,666.67 (less all applicable withholding taxes) for twelve (12) months
following the Termination Date and such severance pay shall be paid to you in
accordance with the Company’s standard payroll procedures, starting on the
Company’s first payroll date that occurs on or following the 61st day after the
Termination



--------------------------------------------------------------------------------

Page 2

 

Date (the aggregate amount of these severance payments is equal to $368,000
(less all applicable withholding taxes)) and once said payments commence, they
shall be retroactive to the Termination Date and; (b) pay you a lump sum payment
of $147,200, less all applicable withholdings, which equals your current Annual
Target Bonus (as defined in the Employment Agreement) and such amount shall be
payable to you on the Company’s first payroll date that occurs on or following
the 61st day after the Termination Date. If you breach any provision of this
Agreement, you understand that no unpaid severance payments will be made to you;
however, in such event this Agreement shall remain in full force and effect.

5. COBRA Premiums. You will receive information about your right to continue
your group health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) after the Termination Date. In order to continue
your coverage, you must file the required election form. Pursuant to Section 6
of the Employment Agreement, if you sign, and do not revoke, this Agreement and
elect to continue group health insurance coverage, the Company will pay your
monthly premium under COBRA for you and, if applicable, for your dependents
until the earliest of (a) the end of the period of twelve (12) months following
the month in which the Termination Date occurs, (b) the expiration of your
continuation coverage under COBRA or (c) the date when you are offered
substantially equivalent health insurance in connection with new employment or
self-employment. You acknowledge that the payments provided for in this
Section 5 may be considered taxable income to you.

6. Additional Option Vesting and Extension of Exercise Period. The Company
granted you one or more options to purchase shares of its Common Stock, as set
forth in the report attached hereto as Exhibit A (the “Options”). As of the
Termination Date, you would have been vested in the number of shares set forth
in Exhibit A. If you sign, and do not revoke, this Agreement, you will become
vested in additional shares as set forth in Exhibit A, effective as of the date
immediately prior to the Termination Date. By their original terms, the Options
would have been exercisable with respect to the vested shares at any time until
the date three months after the Termination Date. If you sign, and do not
revoke, this Agreement, the Company will extend the post-termination exercise
period applicable to the original vested shares and the additional vested shares
at any time that occurs (a) after the Effective Date and (b) not more than six
(6) months after the Termination Date. The Options will expire with respect to
the remaining unvested shares on the Termination Date. You acknowledge that, by
the original terms of the Options, no additional shares would have vested. In
all other respects, the Stock Option Agreements relating to the Options will
remain in full force and effect, and you agree to remain bound by those
Agreements. You acknowledge and agree that you have no stock rights in the
Company other than those enumerated in this paragraph.

7. Rent and Parking Privileges. If you sign, and do not revoke, this Agreement,
until the Rent Termination Date (as defined below), the Company will
(a) continue to pay the monthly rent for your apartment located in the District
of Columbia (the “Apartment”) on the same terms, in the same amount and in
accordance with the same procedures employed by the Company prior to the
Termination Date and (b) continue to provide you with access to one parking
space in the garage located at the Company’s headquarters. The “Rent Termination
Date” shall be the earlier to occur of (x) last day of the current term of the
lease for the Apartment and (y) the date on which you move out of the Apartment.
You acknowledge that the benefits provided to you in this Section 7 may be
considered taxable income to you.

 



--------------------------------------------------------------------------------

Page 3

 

8. Release of All Claims. In consideration for receiving the severance benefits
described in Paragraphs 4, 5, 6 and 7 above, to the fullest extent permitted by
law, you waive, release and promise never to assert any claims or causes of
action, whether or not now known, against the Company or its predecessors,
successors or past or present subsidiaries, stockholders, directors, officers,
employees, consultants, attorneys, agents, assigns and employee benefit plans
with respect to any matter, including (without limitation) any matter related to
your employment with the Company or the termination of that employment,
including (without limitation) claims relating to taxes incurred due to the
severance benefits, claims to attorneys’ fees or costs, claims of wrongful
discharge, constructive discharge, emotional distress, defamation, invasion of
privacy, fraud, breach of contract or breach of the covenant of good faith and
fair dealing and any claims of discrimination or harassment based on sex, age,
race, national origin, disability or any other basis under Title VII of the
Civil Rights Act of 1964 the District of Columbia Human Rights Act, Article 49B
of the Maryland Code, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act and all other laws and regulations relating to
employment. However, this release covers only those claims that arose prior to
the execution of this Agreement and only those claims that may be waived by
applicable law. Execution of this Agreement does not bar any claim that arises
hereafter, including (without limitation) a claim for breach of this Agreement.

9. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

10. Other Agreements. At all times in the future, you will remain bound by your
Confidential Information Agreement with the Company, which you signed on
October 24, 2011, and a copy of which is attached as Exhibit B. Except as
expressly provided in this Agreement and the Indemnification Agreement between
you and the Company dated as of October 24, 2011, this Agreement renders null
and void all prior agreements between you and the Company and constitutes the
entire agreement between you and the Company regarding the subject matter of
this Agreement. This Agreement may be modified only in a written document signed
by you and a duly authorized officer of the Company.

11. Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.

12. Confidentiality of Agreement. You agree that you will not disclose to others
the existence or terms of this Agreement, except that you may disclose such
information to your spouse, attorney or tax adviser if such individuals agree
that they will not disclose to others the existence or terms of this Agreement.

 



--------------------------------------------------------------------------------

Page 4

 

13. No Disparagement. You agree that you will never make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law.

14. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

15. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the District of Columbia (other than their
choice-of-law provisions).

16. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, VANDA PHARMACEUTICALS INC. By:  

/s/ Mihael H. Polymeropoulos, M.D.

  Mihael H. Polymeropoulos, M.D.   Chief Executive Officer

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ Robert Repella

Signature of Robert Repella Dated: December 12, 2013

 

 



--------------------------------------------------------------------------------

EXHIBIT A

OPTIONS

 

Grant Date

   Options vested
as of
Termination
Date      Additional options
vested under Section
6(d) of Employment
Agreement      Total vested options
(including additional
options under Section
6(d))  

10/24/2011

     61,027         14,375         75,402   

12/07/2012

     586         1,758         2,344      

 

 

    

 

 

    

 

 

 

TOTAL

     61,613         16,133         77,746      

 

 

    

 

 

    

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIAL INFORMATION AGREEMENT